                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

EZEKIEL LEE MIDKIFF,

         Plaintiff,

v.                                 Civil Action No. 2:18-cv-00338

NANCY BERRYHILL,
Acting Commissioner of
Social Security,

         Defendant.

                  MEMORANDUM OPINION AND ORDER



         Pending are the objections to the magistrate judge’s

Proposed Findings and Recommendation (“PF&R”), filed by the

plaintiff, Ezekiel Lee Midkiff (“Claimant”), on December 27,

2018.


                         I. Procedural History



         On February 22, 2018, Claimant instituted this civil

action pursuant to 42 U.S.C. § 405(g).     Claimant seeks judicial

review of defendant Nancy A. Berryhill’s (“Commissioner”)

administrative decision, which denied his application for

disability insurance benefits and supplemental security income.


         This action was referred to United States Magistrate

Judge Cheryl A. Eifert for consideration in accordance with 28
U.S.C. § 636(b)(1)(B) and the standing order in this district.

Claimant and the Commissioner have filed cross motions for

judgment on the pleadings.


            Claimant asserts that the ALJ abused her discretion by

refusing to consider a July 2017 medical opinion from Claimant’s

psychiatrist, Dr. Casdorph, that was not filed until one day

before Claimant’s administrative hearing.          The ALJ found that

the Claimant had failed to comply with the Five-Day Rule.1             Pl.’s

Mem. in Supp. J. on the Plead. 1.         The Claimant argues that an

exception to the rule applied because there was a “reasonable

possibility” this evidence would “affect the outcome of the

claim” and was not sooner presented because of an “unavoidable

circumstance” beyond Claimant’s control.          Id. at 5; 20 C.F.R. §

404.935(b)(3).2




1 The Five-Day Rule, see 20 CFR 404.935, permits an ALJ to decline to consider
evidence not submitted at least five business days before the claimant’s
administrative hearing, unless certain exceptions, see 20 C.F.R. §
404.935(b), apply.
2 An ALJ must accept evidence not submitted at least five days prior to the

administrative hearing if “he or she has not yet issued a decision and [the
claimant] did not . . . submit the evidence before the deadline because:
      “(3) Some other unusual, unexpected, or unavoidable circumstance
      beyond [the claimant’s] control prevented [claimant] from . . .
      submitting the evidence earlier. Examples include, but are not
      limited to:
      (i) [The claimant] w[as] seriously ill, and [the] illness
      prevented [claimant] from contacting [the ALJ] in person, in
      writing, or through a friend, relative, or other person;
      (ii) There was a death or serious illness in [claimant’s]
      immediate family;
      (iii) Important records were destroyed or damaged by fire or
      other accidental cause; or

                                      2
           The magistrate judge filed her PF&R on December 20,

2018 and found that: “the ALJ’s rejection of Dr. Casdorph’s July

2017 opinion on the basis” that an exception did not apply “was

a correct application of the law and supported by substantial

evidence,” concluding that “Claimant did not establish good

cause” for an exception under 20 C.F.R. § 404.935(b)(3).

Consequently, “the Appeals Council was not required to review

the new evidence and determine whether it established a basis to

remand the decision to the ALJ.”          PF&R 25, 33, 35-36.

Furthermore, “the ALJ properly considered and weighed the

evidence from Claimant’s treating psychiatrist, Dr. Casdorph.”

The magistrate judge recommends that the plaintiff’s request for

judgment on the pleadings be denied, that the Commissioner’s

request to affirm the decision of the Commissioner be granted,

and that this action be dismissed.         PF&R 36.


           Claimant advances three objections.          First, he

challenges the magistrate judge’s determination that Claimant’s

failure to comply with the Five-Day Rule warranted the ALJ’s

rejection of Dr. Casdorph’s July 2017 medical opinion (“July

2017 opinion”).     See Claimant’s Objections to PF&R (“Obj.”) 2.




      (iv) [The claimant] actively and diligently sought evidence from
      a source and the evidence was not received or was received less
      than 5 business days prior to the hearing.”
20 C.F.R. § 404.935(b)(3).


                                      3
Second, he supports that same objection by objecting to the

magistrate judge’s reliance upon Freeman v. Colvin, 2015 WL

4041733 at *1 (D. Me. July 1, 2015), arguing it was

inapplicable.   Third, he objects to the magistrate judge’s so-

called “post hoc analysis” in “weigh[ing] and reject[ing] Dr.

Casdorph’s 2017 medical opinion as probative.”   Id. at 3, 5.

The Commissioner filed a response on January 2, 2019, contending

that Claimant’s objections should be denied because they

“reargue the very same issues raised by [Claimant] in h[is]

initial brief” and because Claimant “has not identified any

credible legal errors” in the magistrate judge’s PF&R.     Id.


         Neither party has objected to the magistrate judge’s

recitation of the standards for (1) reviewing the Commissioner’s

final decision, or (2) the sequential evaluation process.    Those

same two components of the PF&R, see PF&R 3-5, are deemed to

apply on review before the undersigned.


                        III. The Objections



         First, Claimant specifically objects to the fact that

the ALJ “never explained what, if any, exceptions” to the Five-

Day Rule were considered, even though, according to Claimant,

the “regulations clearly impose a duty of explanation on the ALJ

in cases where good cause” under the 20 C.F.R. § 404.935(b)(3)


                                 4
exception “is found not to exist.”   Obj. 2.    Claimant asserts it

was an unavoidable circumstance that the July 2017 opinion did

not exist until two days before his administrative hearing and

argues that the ALJ should have explained why such an exception

would not have applied.    See Pl.’s Mem. in Supp. J. on the

Plead. 6; Obj. 2.


         In support of this proposition, Claimant cites See v.

Washington Metropolitan Transit Auth., 36 F.3d 375, 384 (4th

Cir. 1994), and “81 Fed. Reg. 90988 (Dec. 16, 2016),” but

appears to have intended to cite 81 FR 90987-01 (Dec. 16, 2016).

However, 81 FR 909807-01 and See are entirely devoid of such an

imposition.   The magistrate judge thoroughly explained the

inadequacy of Claimant’s proffered excuse that it was impossible

to furnish the July 2017 opinion timely because it did not exist

more than five days before the hearing.      It was, however, the

Claimant’s responsibility to provide the evidence on time or

demonstrate an exceptional reason why the Claimant failed to get

it timely, including whether he actively and diligently sought

the late-filed evidence.   See PF&R 23-25.     This objection is

deemed to be without merit.


         Second,    Claimant pursues the same objection by taking

exception to the magistrate judge’s “appli[cation]” by analogy

to Freeman v. Colvin, 2015 WL 4041733, at *1 (D. Me. July 1,

                                 5
2015), inasmuch as Claimant asserts that there is a “key

difference” between Freeman and the present case.     Obj. 3.   He

explains that in Freeman, the untimely medical opinion existed,

but was not discovered or submitted in a timely fashion, whereas

here, the July 2017 opinion “could not have been discovered,

obtained, and submitted to the Court more than five days prior

to the administrative hearing because it did not exist until

July 24, 2017, and the hearing took place on July 26, 2017.”

Obj. 3.


          In arguing this point, Claimant essentially sets forth

the same argument raised in his brief, namely, that (1) the

“unusual, unexpected, or unavoidable circumstance” exception

under 20 C.F.R. § 404.935(b)(3) should apply because the July

2017 opinion did not exist until two days before the hearing,

and, (2) according to Claimant, he thus could not have complied

with the Five-Day Rule.   Claimant further asserts that, inasmuch

as the ALJ was “notified in writing that Dr. Casdorph intended

to provide an updated medical opinion via hearing testimony,”

the ALJ should have accepted the July 2017 opinion.


          As stated, the magistrate judge thoroughly addressed

this argument in her PF&R and explained why the exception did

not apply here.   See PF&R 23-25.   Additionally, the fact that

the ALJ received notice of Dr. Casdorph’s plan to testify has no

                                6
bearing on her ability to reject medical evidence not submitted

at least five days prior to the administrative hearing.      See 20

CFR § 404.935.


         Finally, Claimant objects to the magistrate judge’s

alleged “post hoc analysis to conclude that Dr. Casdorph’s 2017

medical opinion would not have, in any way, disturbed the ALJ’s

conclusion that the June 2015 opinion was inconsistent with the

treatment records.”   Obj. 5.   He claims that, in making this

determination, the magistrate judge improperly “reviewed both

existing medical records, as well as new medical records not

before the ALJ, and has weighed and compared the 2017 opinion

(unseen by the ALJ) to the 2015 opinion.”    Id.


         The magistrate judge only examined the July 2017

opinion, however, in order to address an argument raised by the

Claimant, namely, that the July 2017 opinion “‘certainly would

have helped the ALJ understand’ the June 2015 opinion.”      PF&R 31

(quoting Pl.’s Mem. in Supp. J. on the Plead. at 9).    In

response, the magistrate judge noted that “an examination of the

July 2017 opinion reveals very little information that was not

already available at the time the ALJ considered Dr. Casdorph’s

June 2015 opinion.”   PF&R 31. It is true that any reliance by

the magistrate judge upon the July 2017 opinion would have been

improper for purposes of reviewing whether the ALJ’s decision

                                 7
was supported by substantial evidence.     But that was not the

reason the magistrate judge examined the July 2017 opinion.       She

did so instead to address the very objection the Claimant was

making.     As the Commissioner correctly points out, the

magistrate judge “carefully considered [Claimant’s] arguments in

the context of the ALJ’s decision and the entire record,

sufficiently addressed Plaintiff’s arguments, and articulated

specific reasons as to why [Claimant’s] challenges did not merit

disruption of the ALJ’s decision.”     ECF No. 12 at 2.


                            III. Conclusion



            Accordingly, having received the PF&R and Claimant’s

objections, and having reviewed the record de novo, it is

ORDERED:


            1. That the Claimant’s objections to the PF&R be, and

hereby are, overruled;


            2. That the proposed findings and recommendations of

the magistrate judge be, and hereby are, adopted in their

entirety;


            3. That the Claimant’s request for judgment on the

pleadings be, and hereby is, denied;




                                   8
         4. That the Commissioner’s request for judgment on the

pleadings be, and hereby is, granted;


         5. That the decision of the Commissioner be, and

hereby is, affirmed; and


         6. That the Claimant’s action be, and hereby is,

dismissed and removed from the docket of the court.


         The Clerk is directed to forward all copies of this

judgment order to all counsel of record and the United States

Magistrate Judge.



                             ENTER: March 19, 2019




                                9
